
	

115 S2508 IS: Northern Border Regional Commission Reauthorization Act of 2018
U.S. Senate
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2508
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2018
			Mrs. Shaheen (for herself, Mr. Leahy, Ms. Collins, Mr. Sanders, Mrs. Gillibrand, Mr. King, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 40, United States Code, to promote regional economic and infrastructure development,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Northern Border Regional Commission Reauthorization Act of 2018. 2.Administrative expenses of regional commissionsSection 15304(c)(3)(A) of title 40, United States Code, is amended by striking unanimous and inserting majority.
 3.Economic and infrastructure development grantsSection 15501 of title 40, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (7), by striking and at the end; (B)by redesignating paragraph (8) as paragraph (9); and
 (C)by inserting after paragraph (7) the following:  (8)to grow the capacity for successful community economic development in its region; and;
 (2)in subsection (b), by striking paragraphs (1) through (3) and inserting paragraph (1), (2), (3), or (7); and (3)in subsection (f), by striking the period at the end and inserting , except that financial assistance may be used as otherwise authorized by this subtitle to attract businesses to the region from outside the United States..
			4.State capacity building grant program
 (a)DefinitionsIn this section: (1)CommissionThe term Commission means the Northern Border Regional Commission established by section 15301(a)(3) of title 40, United States Code.
 (2)Commission StateThe term Commission State means each of the States of Maine, New Hampshire, New York, and Vermont. (3)Eligible countyThe term eligible county means a county described in section 15733 of title 40, United States Code.
 (4)ProgramThe term program means the State capacity building grant program established under subsection (b). (b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Commission shall establish a State capacity building grant program to provide grants to Commission States to carry out the purpose under subsection (c).
 (c)PurposeThe purpose of the program is to support the efforts of Commission States— (1)to better support business retention and expansion in eligible counties;
 (2)to create programs to encourage job creation and workforce development; (3)to prepare economic and infrastructure plans for eligible counties;
 (4)to expand access to high-speed broadband; (5)to encourage initiatives that drive investments in transportation, water, wastewater, and other critical infrastructure;
 (6)to create initiatives to increase the effectiveness of local or regional economic developers; and (7)to implement new or innovative economic development practices that will better position the Commission States to compete in the global economy.
				(d)Use of funds
 (1)In generalFunds from a grant under the program may be used to support a project, program, or expense of the Commission State in an eligible county.
 (2)LimitationFunds from a grant under the program shall not be used for— (A)the purchase of furniture, fixtures, or equipment; or
 (B)the compensation of— (i)any State member of the Commission (as described in section 15301(b)(1)(B) of title 40, United States Code); or
 (ii)any State alternate member of the Commission (as described in section 15301(b)(2)(B) of title 40, United States Code).
						(e)Annual work plan
 (1)In generalFor each fiscal year, before providing a grant under the program, each Commission State shall provide to the Commission an annual work plan that includes the proposed use of the grant.
 (2)ApprovalNo grant under the program shall be provided to a Commission State unless the Commission has approved the annual work plan of the State.
				(f)Amount of grant
 (1)In generalThe amount of a grant provided to a Commission State under the program shall be an amount equal to the share of the State of administrative expenses of the Commission for a fiscal year (as determined under section 15304(c) of title 40, United States Code).
 (2)ApprovalFor each fiscal year, a grant provided under the program shall be approved and made available as part of the approval of the annual budget of the Commission.
 (g)Grant availabilityFunds from a grant under the program shall be available only during the fiscal year for which the grant is provided.
 (h)ReportEach fiscal year, each Commission State shall submit to the Commission and make publicly available a report that describes the use of the grant funds and the impact of the program in the State.
			(i)Funding
 (1)In generalThere is authorized to be appropriated such sums as the Commission determines to be necessary, subject to the condition that the Commission may use not more than $5,000,000 to carry out this section for any fiscal year.
 (2)Supplement, not supplantFunds made available to carry out this section shall supplement and not supplant funds made available for the Commission and other activities of the Commission.
 5.Northern Border Regional CommissionSection 15733 of title 40, United States Code, is amended— (1)in paragraph (2)—
 (A)by inserting Belknap, before Carroll,; and (B)by inserting Cheshire, before Coos,; and
 (2)in paragraph (4)— (A)by inserting Addison, Bennington, before Caledonia,;
 (B)by inserting Chittenden, before Essex,; (C)by striking and and inserting Orange, and
 (D)by inserting , Rutland, Washington, Windham, and Windsor after Orleans. 6.Authorization of appropriationsSection 15751(a) of title 40, United States Code, is amended by striking 2018 and inserting 2023.
 7.Technical amendmentsChapters 1, 2, 3, and 4 of subtitle V of title 40, United States Code, are redesignated as chapters 151, 153, 155, and 157, respectively.
		
